DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The amendments filed 7/22/2022 have been considered.  Claims 1, 8, 13-14 and 20 have been amended.  Claims 6, 7 and 12 are cancelled.  Claims 1-5, 8-11 and 13-22 remain pending in the application.
Reasons for Allowance
Applicant’s amendments and arguments have overcome each and every prior art rejection set forth in the Final Rejection filed 5/31/2022.  Therefore, Claims 1-5, 8-11, and 13-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The combination of structure present in independent Claims 1 and 8 along with the amended language was not found in the prior art of record. In particular, the limitation that “and wherein the unitarily constructed first flap and second flap form a compartment forming a first slot and a second slot, wherein a gap is formed from the slot to at least one side along a width of the unitary structure, wherein the compartment extends from the first slot formed proximal to the first end of the first flap to the second slot formed at the first flap distal to the first end” in combination with the other structure disclosed in Claims 1 and 8 was not found in the prior art of record.  Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of Claims 1 and 8 may be reasonably set forth.
Election/Restrictions
Claim 1 is allowable.  The restriction requirement between Invention I and Invention II, as set forth in the Office action mailed on 3/4/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of Invention I is respectfully withdrawn. Claims 20-22, directed to Invention II, are no longer withdrawn from further consideration because Claims 20-22 require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
In conclusion, Claims 1-5, 8-11 and 13-22 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017. The examiner can normally be reached Monday - Friday: 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAHIB T. ZAMAN/
Examiner
Art Unit 3673


								         /ROBERT G SANTOS/                                                                                       Primary Examiner, Art Unit 3673